Citation Nr: 0717005	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  94-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  This case was previously remanded in April 
2005 for further development, and now returns again before 
the Board.


FINDINGS OF FACT

1.	The evidence does not establish that veteran engaged in 
combat with the enemy.

2.	A verified in-service stressor is not shown.  

3.	A preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to his active 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2003 and May 
2005.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's service records and attempts made 
to verify his claimed stressors.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not have 
PTSD that is related to his service.

Initially, the Board points out that the report of a VA PTSD 
examination dated July 1999 did not find the veteran to have 
a diagnosis of PTSD; rather, the veteran was found to have a 
diagnosis of an anxiety disorder, not otherwise specified, 
and chronic paranoid schizophrenia by history, along with 
histrionic and antisocial traits.  However, more recent VA 
outpatient treatment records do indicate that the veteran has 
a current diagnosis of PTSD; therefore, the Board does not 
dispute that the veteran has a current diagnosis of PTSD.

However, in order for a claim of service connection for PTSD 
to be maintained, credible supporting evidence that the in-
service stressor occurred must be found. The veteran has not 
claimed, nor does the evidence of record show, that the 
veteran engaged in combat such that the provisions of 
38 U.S.C.A. § 1154(b) apply.  Rather, the veteran has 
reported two events he witnessed that he believes caused him 
stress.  In his March 1998 statement, the veteran indicated 
that, while stationed in Korea, he witnessed a solider commit 
suicide.  The veteran also reported witnessing another 
solider enter a mess tent with a rifle and threaten to kill 
everyone in the tent; he indicates that this solider fired a 
few rounds and ran to the front of the tent, where he was 
then shot by MPs.  The veteran indicated that he has incurred 
stress as a result of both of these events.

However, there is no evidence of record which indicates that 
either of these stressful situations occurred.  This issue 
was remanded in April 2005, in order that the veteran might 
provide more specific information about his reported 
stressful experiences in service, such that attempts could be 
made to verify them.  In response to a request for more 
specific information, the veteran only provided specific 
information regarding the suicide he witnessed.  The veteran 
specifically indicated that this incident occurred in the 
summer of 1954, when the veteran was stationed in Korea with 
the Fifth Regimental Combat Team A Company First Battalion.  
The veteran described in graphic detail the suicide he 
witnessed, including having the solider die while he was 
holding him.  The veteran was unable to provide the name of 
the soldier who died.

This information was sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  That 
agency indicated that they coordinated their research with 
the US Army Crime Records Center, U.S. Army Criminal 
Investigation Command; however, they were unable to verify 
this incident, specifically, the solider's suicide that the 
veteran reported witnessing.  The veteran never provided 
specific information regarding his second reported incident, 
of another solider shooting in the mess tent, such that 
attempts could be made to verify this stressor.  Thus, there 
is no credible supporting evidence of record that any of the 
veteran's claimed stressors occurred.  There was a follow-up 
request on behalf of the veteran that other sources for 
corroborative evidence be searched; however, this was not 
accompanied by additional details to aid the search and it 
was asked that the time period being searched be widened.  
Given the lack of details provided, the widening scope of the 
search being requested, and the time and resources already 
utilized in an unsuccessful search for corroborative 
evidence, the Board finds that an additional development 
request would be futile at this point.  

Without credible supporting evidence that the veteran's 
claimed in-service stressors occurred, a diagnosis based on 
those unconfirmed stressors is not a sufficient basis to 
grant service connection for PTSD.  As such, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for PTSD.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


